Catón, C. J. This appeal must be dismissed because there is no assignment of errors upon or attached to- the-record. An assignment of errors in this court performs the same office as a declaration in a court of original jurisdiction. It would be just as regular .and proper for the Circuit Court to-render a judgment in a cause where there is no declaration, as for this court to affirm or reverse a judgment where there is no assignment of errors. We should reverse such a judgment rendered hy the Circuit Court, and we should commit the same error- to render a judgment here without the necessary pleading. We have by accident discovered what purports to be an assignment of errors, on one of the seven printed abstracts filed in this cause. But this is no more a compliance with the rule than it would have been had the assignment of errors been written on an abstract in any other cause. The seventh rule of this court declares: “Errors, when assigned, and the joinder thereon, shall be written on or attached to the record.” Until this is done, the assignment is not a pleading in the cause. The appeal is dismissed. Appeal dismissedl